 1 JINA L. CHOI (N.Y. Bar No. 2699718)
   C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
 2 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 3 JEREMY E. PENDREY (Cal. Bar No. 187075)
    pendreyj@sec.gov
 4 E. BARRETT ATWOOD (Cal. Bar No. 291181)
    atwoode@sec.gov
 5 ANDREW J. HEFTY (Cal. Bar No. 220450)
    heftya@sec.gov
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   T: (415) 705-2500
 8 F: (415) 705-2501

 9 ERIC M. BROOKS (Cal. Bar No. 209153)
    brookse@sec.gov
10 SECURITIES AND EXCHANGE COMMISSION
   33 Arch Street, 23rd Floor
11 Boston, MA 02110-1424
   (617) 573-8900
12

13

14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,             Case No. 3:18-cv-05080-JST

19                 Plaintiff,                      JOINT CASE MANAGEMENT
                                                   STATEMENT & [PROPOSED]
20          vs.                                    ORDER

21 MICHAEL B. ROTHENBERG, and                      DATE: November 28, 2018
   ROTHENBERG VENTURES LLC (f/k/a
22 FRONTIER TECHNOLOGY VENTURE CAPITAL             TIME: 2:00 p.m.
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),                       Location: Courtroom 9, 19th Floor,
                                                   450 Golden Gate Ave., San
24                 Defendants.                     Francisco, CA 94102

25                                                 Honorable Jon S. Tigar

26

27

28

     JOINT CASE MANAGEMENT                                           SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT                                          CASE NO. 3:18-CV-05080-JST
 1          Pursuant to this Court’s Order dated August 21, 2018 (ECF No. 7), Civil Local Rule 16-9, and

 2   the Standing Order for All Judges of the Northern District of California, Plaintiff Securities and

 3   Exchange Commission (the “Commission” or the “SEC”) and Defendants Michael B. Rothenberg

 4   (“Rothenberg”) and Rothenberg Ventures LLC (“RVMC”) (collectively “Defendants”) jointly submit

 5   this Joint Case Management Statement and Proposed Order.

 6   1.     Jurisdiction & Service

 7          This Court has jurisdiction over the SEC’s claims pursuant to Sections 209(d), 209(e), and 214

 8   of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-9(d), 80b-9(e), 80b-14].

 9   Defendants admitted the Court’s jurisdiction over them, waived service of a summons and the

10   Complaint, and have entered their general appearances pursuant to their respective Consents to

11   Judgment filed on August 20, 2018. Rothenberg Consent to J. (ECF No. 5) ¶ 1; RVMC Consent to J.

12   (ECF No. 6) ¶ 1.

13   2.     Facts

14          The Commission alleges that Rothenberg, an investment advisor, and his investment advisory

15   firm, RVMC, schemed to defraud both their venture capital fund clients and the investors in those

16   funds in breach of the Defendants’ fiduciary duties to their fund clients. According to the Complaint,

17   Defendants used deceptive acts to misappropriate millions of dollars of investor money that

18   Defendants stated would be used to capitalize the Rothenberg-managed venture capital funds, which

19   would in turn purchase equity interests in early-stage technology companies, excepting specified

20   amounts used to pay management fees and administrative expenses. Instead of using all solicited

21   funds for investment purposes and appropriate expenses, Defendants are alleged to have, beginning

22   no later than April 2015, misappropriated millions of dollars of investor funds to finance

23   Rothenberg’s personal business ventures, to pay for expensive sporting events and entertainment, and

24   to cover Rothenberg’s personal expenses, all while engaging in deceptive acts to create the false

25   appearance that the misappropriated money was used for legitimate fund expenses or investments or

26   had otherwise been paid back.

27          Defendants agreed to settle without admitting or denying the allegations in the Commission’s

28   Complaint, though for purposes of the disgorgement proceeding described herein dispute that Plaintiff


     JOINT CASE MANAGEMENT                                                      SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                      1                       CASE NO. 3:18-CV-05080-JST
 1   can establish that “millions of dollars” are subject to disgorgement. The Court approved and entered the

 2   parties’ negotiated settlements in Orders dated October 17, 2018 (ECF Nos. 19, 20), which resolved

 3   liability under Sections 206(1), 206(2), and 206(4) of the Advisers Act [15 U.S.C. §§ 80b-6(1), (2), and

 4   (4)], and Rule 206(4)-8 thereunder [17 C.F.R. § 275.206(4)-8] and also entered an injunction against

 5   each Defendant permanently enjoining them from violation of these sections of the Advisers Act and

 6   Rule 206(4)-8. The agreed-upon settlements, however, are bifurcated and do not resolve the amounts of

 7   disgorgement and, pursuant to the federal securities laws, civil penalties to be paid by Defendants. In

 8   their settlements, Defendants agreed, solely for purposes of the Court’s determination of the amounts of

 9   disgorgement and civil penalties, that the Complaint’s allegations will be deemed true. Judgments (ECF

10   Nos. 19, 20) § III. While this resolves many factual issues for the purposes of this proceeding, the

11   precise amounts of ill-gotten gains that Defendants must disgorge, prejudgment interest thereon, and

12   additional facts and circumstances relevant to civil monetary penalties, are to be determined in this

13   action.

14             Defendants dispute that Plaintiff can establish that there are ill-gotten gains that Defendants must

15   disgorge or that there are facts and circumstances warranting the award of civil monetary penalties.

16   3.        Legal Issues

17             With liability no longer at issue pursuant to the parties’ settlements, the only legal questions are

18   the amounts of (a) ill-gotten gains received by Defendants for purposes of calculating disgorgement, and

19   prejudgment interest thereon; and (b) civil monetary penalties that may be levied against Defendants. It

20   is well established that the Court’s equitable powers authorize it to order disgorgement of ill-gotten gains

21   in an enforcement action brought by the SEC. SEC v. Platforms Wireless Int’l Corp., 617 F.3d 1072,

22   1096 (9th Cir. 2010); SEC v. JT Wallenbrock & Assocs., 440 F.3d 1109, 1113 (9th Cir. 2006). The

23   amount of disgorgement may include all ill-gotten gains and may be proven by reasonable

24   approximation. Platforms Wireless Int’l Corp., 617 F.3d at 1096 (citations omitted). The Court is

25   authorized to impose civil monetary penalties against Defendants by Section 209(e) of the Advisers Act

26   [15 U.S.C. § 80b-9(e)] and the Judgments entered against each Defendant in this proceeding (Judgments

27   (ECF Nos. 19, 20) § III). The amount of monetary penalties shall be determined by the Court in light of

28   the facts and circumstances, which include the number of violations of the federal securities laws, the


     JOINT CASE MANAGEMENT                                                         SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                         2                       CASE NO. 3:18-CV-05080-JST
 1   severity of the fraud, deceit, manipulation, or deliberate or reckless disregard of a regulatory

 2   requirement, the pecuniary gain to the defendants, and whether the violations resulted in substantial

 3   losses or created a significant risk of substantial losses to other persons. Id. As noted above, Defendants

 4   dispute that Plaintiff can establish that there are ill-gotten gains that Defendants must disgorge or that

 5   there are facts and circumstances warranting the award of civil monetary penalties.

 6   4.      Motions
 7           The parties previously filed a Joint Motion for Approval of Proposed Settlements (ECF No. 16),
 8   which the Court granted on October 16, 2018. ECF No. 18. Pursuant to the parties’ settlements
 9   (Judgments § III (ECF Nos. 19, 20)), the Commission intends to file a motion to determine the amounts
10   of disgorgement and monetary penalties. A hearing may not be necessary to determine the motion. The
11   parties will further meet and confer in advance of such motion regarding the need for a hearing, but at
12   any such hearing on the motion:
13           (a) Defendant is precluded from arguing that he did not violate the federal securities laws as
             alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or this
14           Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall be
             accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in
15           the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative
             testimony, and documentary evidence, without regard to the standards for summary judgment
16           contained in Rule 56(c) of the Federal Rules of Civil Procedure.
17   Judgments § III (ECF Nos. 19, 20). The Commission proposes filing its motion 28 days after the close
18   of expert discovery (i.e., July 1, 2019, under the discovery schedule proposed below).
19   5.      Amendment of Pleadings
20           The parties do not anticipate amendment of the pleadings.
21   6.      Evidence Preservation
22           The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
23   Information, and have met and conferred regarding steps to preserve evidence. The Commission has
24   taken measures to preserve all documents it obtained during the investigation preceding the filing of this
25   case. In addition, the Commission has instituted its procedures for preserving other records that could be
26   requested, even if they are not likely to become evidence in this case. The parties also discussed
27   entering into the Court’s Model Stipulated Order Re: Discovery of Electronically Stored Info and
28


     JOINT CASE MANAGEMENT                                                       SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                       3                       CASE NO. 3:18-CV-05080-JST
 1   anticipate filing a modified version of that protective order in advance of the Initial Case

 2   Management Conference.

 3   7.      Disclosures

 4           Initial Disclosures are scheduled to be made on or before November 14, 2018, per this Court’s

 5   Initial Case Scheduling Order (ECF No. 7). As part of its Initial Disclosures, the Commission is making

 6   available all documents it obtained during the course of its non-public investigation of this matter that

 7   the Commission may use to support its claims, including transcripts of any sworn investigative

 8   testimony and the exhibits used during that testimony. As requested by Defendants, the Commission

 9   will also produce contemporaneously with its Initial Disclosures all bank records it has obtained to date

10   from two third-party financial institutions.

11   8.      Discovery

12           By Order dated September 5, 2018 (ECF No. 15), the Court granted the parties’ joint request to

13   permit limited expedited discovery by issuing subpoenas upon financial institutions pursuant to Rule 45

14   of the Federal Rules of Civil Procedure. Since that time, the Commission has issued three subpoenas to

15   financial institutions where Defendants have an account or conduct financial transactions. Per the

16   Defendants’ request, the Commission has provided copies of all document productions received in

17   response to these subpoenas to Defendants.

18           As discussed above in paragraph 6, the parties anticipate entering into a protective order

19   regarding the discovery of Electronically Stored Information. The parties also discussed a protective

20   order regarding financially sensitive information and anticipate filing a proposed order in advance of the

21   Initial Case Management Conference.

22           The parties also met and conferred regarding the scope of discovery and schedule. The parties

23   do not anticipate any discovery beyond that provided in the normal course pursuant to the Federal Rules

24   of Civil Procedure. The parties propose the following discovery schedule:

25   Discovery                                                                   Deadline for Completion

26   Fact discovery                                                              April 1, 2019
27   Expert disclosures (designation of experts in accordance with Federal       April 23, 2019
     Rule of Civil Procedure 26(a)(2))
28


     JOINT CASE MANAGEMENT                                                      SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                      4                       CASE NO. 3:18-CV-05080-JST
                                                                                    June 3, 2019
 1   Expert discovery
 2           The parties are not currently aware of any anticipated discovery disputes. The parties have met

 3   and conferred regarding potentially privileged information obtained by the Commission during its

 4   investigation preceding this action. The parties have agreed to a process through which search terms

 5   will be utilized to filter potentially privileged information from relevant information.

 6   9.      Class Actions

 7           Not applicable.

 8   10.     Related Cases

 9           The Commission is not aware of another federal case that meets the definition of a related case

10   under Local Rule 3-12. The Commission is aware of a filed state court action: Michael B. Rothenberg,

11   et al. v. Silicon Valley Bank, Case No. CGC-18-569041, California Superior Court, County of San

12   Francisco (hereafter, “state court action”). It is the Commission’s position that this case is not related

13   and should not be coordinated under Local Rule 3-13 because (1) the state court plaintiffs’ causes of

14   action are based on state law, (2) the Commission’s action is based on federal securities law, and (3) the

15   state court action involves facts that constitute just a subset of those alleged by the Commission. In

16   addition, it is doubtful that the state court action and this federal action involve “substantially all of the

17   same parties” because, although the two defendants in this action are plaintiffs in the state court action,

18   the Commission is not a party to the state court action, and the sole defendant in the state court action,

19   Silicon Valley Bank (“SVB”), is also not a party to the Commission’s action. The state court action is

20   based entirely on a December 2015 transaction with SVB concerning a line of credit. This same line of

21   credit constitutes part of the Commission’s allegations in this case. The Commission alleges that

22   Rothenberg’s and RVMC’s acquisition and use of this December 2015 line of credit constitute deceptive

23   acts in furtherance of their scheme to defraud:

24                   Throughout 2015 and continuing through December 2017 (and possibly
                     later), in furtherance of their scheme to defraud investors in the Funds,
25                   Defendants have engaged in numerous deceptive acts to hide their
                     misappropriation from the Funds’ investors. These deceptive acts
26                   included, among others, (i) improperly using cash from the 2015 Fund so
                     RVMC [state court plaintiff Rothenberg Ventures, LLC] could secure a
27                   line of credit from a bank, and then using the proceeds from the line of
                     credit to mask the 2015 Fund’s ‘overpayment’ of fees . . . .
28


     JOINT CASE MANAGEMENT                                                         SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                        5                        CASE NO. 3:18-CV-05080-JST
 1   Compl. (ECF No. 1) ¶ 72. The Commission further alleges that Rothenberg approved the transfer of

 2   $4.25 million as part of the transaction regarding this line of credit:

 3                   The deceptive acts regarding the line of credit with the bank began in
                     December 2015 when Rothenberg entered into negotiations with a bank
 4                   for RVMC to obtain a line of credit using $4.25 million as collateral.
                     Rothenberg represented to the bank that the $4.25 million was cash that
 5                   RVMC was entitled to earn as management fees. Once the parties
                     reached agreement on the terms for the line of credit, on or about
 6                   December 29, 2015, referencing the bank account numbers, the bank
                     requested that Rothenberg approve the transfer of $4.25 million
 7                   from the 2015 Fund’s bank account to RVMC’s bank account. That
                     same day, Rothenberg approved in writing the requested transfer
 8                   and the next day, he acknowledged to the bank that the transfer had
                     occurred. The $4.25 million was subsequently moved into a collateral
 9                   account.

10                  At the end of December 2015, the bank provided RVMC with a $4
                    million line of credit. RVMC immediately drew down the entire $4
11                  million line of credit and transferred the proceeds to the 2015 Fund’s
                    bank account. Rothenberg’s actions, timed to the 2015 Fund’s fiscal
12                  year-end, created the illusion that Rothenberg was returning excess fees
                    that RVMC had taken during 2015.
13   Id. ¶¶ 73-74 (emphasis added).
14           In contrast to the Commission’s allegations, the state court plaintiffs, who include Defendants,

15   allege in the state court action that the bank, identified by state court plaintiffs as SVB, transferred funds

16   without authorization in connection with this line of credit, and thereby harmed Rothenberg, RVMC, and

17   investors:

18                   In December 2015, [SVB] was supposed to set up a line of credit for the
                     Management Company [Rothenberg and Rothenberg Venture, LLC].
19                   This line of credit was to be secured by $4.25 million in collateral in the
                     form of pre-paid management fees owed to the Management Company by
20                   the 2015 Fund (the ‘Prepaid fees’). To achieve that transaction, Mr.
                     Rothenberg instructed [SVB] to credit a new fund account to hold the
21                   collateral (the ‘2015 Fund Collateral Account’).
22                   Notwithstanding these clear instructions, owing to time pressures that put
                     [SVB] ‘in uncharted territory’ and dealing with a blown internal bank
23                   deadline, SVB went ahead and transferred the 2015 Fund’s $4.25
                     million into an account maintained by the Management Company
24                   (the ‘Unauthorized transfer’). SVB made this Unauthorized
                     Transfer without disclosure to Mr. Rothenberg or the Management
25                   Company.
26                   By moving the Prepaid Fees into an account controlled by the
                     Management Company, [SVB] created the false appearance that the
27                   Management Company and Mr. Rothenberg had wrongfully
                     misappropriated millions in investor funds. In the world of venture
28                   capital, no transgression is more egregious. Having been effectively


     JOINT CASE MANAGEMENT                                                        SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                       6                        CASE NO. 3:18-CV-05080-JST
                      branded as an embezzler by [SVB’s] Unauthorized Transfer, the
 1                    Management Company collapsed, costing fund investors tens of millions
                      in would-be investment gains and destroying Mr. Rothenberg’s career.
 2
     State court action Compl. ¶¶ 2-4 (emphasis added). The state court plaintiffs bring state law causes of
 3
     action against SVB for (1) negligence; (2) deceit; (3) fraud and deceit based on concealment; (4)
 4
     negligent interference with prospective economic advantage; and (5) unfair and fraudulent business
 5
     practice.
 6
     11.     Relief
 7
             As discussed above under legal issues (para. 3), the Commission seeks disgorgement of ill-gotten
 8
     gains, plus prejudgment interest thereon, and civil monetary penalties defined by statute. The
 9
     Commission does not seek damages. The amount of disgorgement sought will depend upon several
10
     factors, including the amounts shown to be improperly taken from the Rothenberg-managed funds, their
11
     investors, and solicited investors (if any), and other facts that may be discovered in this litigation.
12
     12.     Settlement and ADR
13
             The parties engaged in extensive settlement negotiations prior to the filing of this action, which
14
     resulted in the parties filing their bifurcated settlements resolving liability and the injunctive relief sought
15
     by the Commission. However, the parties disagree, by a wide margin, as to the amount of ill-gotten
16
     gains and the appropriate amount of civil penalties. It is the Commission’s position that the disparity in
17
     the parties’ positions is primarily due to the Defendants’ inadequate accounting records, insufficient
18
     documentation of investments and expenses, and the use of deceptive acts to mask misappropriation and
19
     pecuniary gain to the Defendants; Defendants dispute Plaintiff’s contention, and believe Plaintiff’s
20
     inflated demand for purported ill-gotten gains results from Plaintiff’s erroneous analysis of the extensive
21
     financial records produced to the Commission during its investigation. The Commission believes that,
22
     in order to determine the amounts of capital invested, management fees owed, and legitimate expenses
23
     paid by Defendants, it is necessary to conduct a full accounting across a multitude of bank accounts at
24
     multiple financial institutions and to examine the investments purportedly made by Defendants. The
25
     Commission therefore believes that early ADR would not be fruitful and that ADR should be delayed
26
     until the completion of expert discovery so that the parties are fully informed as to the accounting and
27
     dissipation of assets. The Commission proposes that this case be assigned to a Magistrate Judge for
28


     JOINT CASE MANAGEMENT                                                         SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                       7                         CASE NO. 3:18-CV-05080-JST
 1   settlement conference after the completion of expert discovery and prior to the filing of the

 2   Commission’s motion to determine disgorgement and penalties. Defendants, while believing the

 3   Commission’s position on the scope of discovery needed to assess disgorgement (if any) to be

 4   overstated, agree to the assignment to a Magistrate Judge at that time, but may suggest an earlier

 5   settlement conference if warranted based on the development of the evidence.

 6   13.     Consent to Magistrate Judge For All Purposes

 7           Whether all parties will consent to have a magistrate judge conduct all further proceedings

 8   including trial and entry of judgment. ____ YES           X NO

 9   14.     Other References

10           This case is not suitable for reference to binding arbitration, a special master, or the Judicial

11   Panel on Multidistrict Litigation.

12   15.     Narrowing of Issues

13           The parties’ bifurcated settlements significantly narrowed the issues and resolved liability for

14   purposes of this proceeding. The amounts of disgorgement and civil monetary penalties may be

15   resolved by motion by the Commission as discussed above in paragraph 4. There will be no jury trial,

16   though the parties may request or the Court may require a hearing to resolve the Commission’s motion.

17   16.     Expedited Trial Procedure

18           The parties do not all agree that the Expedited Trial Procedure of General Order No. 64 would be

19   appropriate for this case.

20   17.     Scheduling

21           The parties propose the following dates for scheduling in this case:

22   Discovery: As described above in paragraph 8, the parties propose all non-expert discovery be

23   completed by April 1, 2019, and all expert discovery be completed by June 3, 2019.

24   Dispositive Motions: The parties propose that the last day to file the Commission’s motion to determine

25   amounts of disgorgement and civil monetary penalties is July 1, 2019; Defendants’ opposition shall be

26   filed by July 22, 2019; and the Commission’s reply shall be filed by August 1, 2019.

27

28


     JOINT CASE MANAGEMENT                                                        SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                       8                        CASE NO. 3:18-CV-05080-JST
 1   Prehearing Conference: The parties anticipate that an evidentiary hearing will not be necessary to

 2   resolve the Commission’s motion. In the event a hearing is needed, the parties propose that the

 3   Prehearing Conference be August 26, 2019.

 4   Hearing Commences: The parties propose that any evidentiary hearing begin September 9, 2019.

 5   18.     Trial

 6           This case will not be decided by jury trial. The amounts of disgorgement and civil monetary

 7   penalties will be determined by the Court upon motion by the Commission. An evidentiary hearing may

 8   not be necessary, but if an evidentiary hearing is either required by the Court or granted at the Court’s

 9   discretion pursuant to one or more party’s request, the parties anticipate that any such evidentiary

10   hearing would take three court days.

11   19.     Disclosure of Non-party Interested Entities or Persons

12           Defendants have filed a Certification of Interested Entities or Persons pursuant to Civil Local

13   Rule 3-15. As set forth in the Certification, Defendants have identified the four investment funds

14   managed by Defendants (Rothenberg Ventures 2013 Fund, LLC; Rothenberg Ventures 2014 Fund,

15   LLC; Rothenberg Ventures 2015 Fund, LLC; Rothenberg Ventures 2016 Fund, LP) and certain co-

16   investment funds also under Defendants’ management during the relevant period as entities which may

17   have a financial interest in the subject matter in controversy.

18   20.     Professional Conduct

19           All attorneys of record for the undersigned parties have reviewed the Guidelines for Professional

20   Conduct for the Northern District of California.

21   21.     Other

22           Not applicable.

23

24

25

26

27

28


     JOINT CASE MANAGEMENT                                                      SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                        9                     CASE NO. 3:18-CV-05080-JST
 1   Dated: November 14, 2018                      Respectfully submitted,

 2
                                                   /s/ E. Barrett Atwood
 3                                                 E. Barrett Atwood
                                                   Andrew J. Hefty
 4                                                 Eric M. Brooks
 5                                                 Attorneys for Plaintiff
                                                   SECURITIES AND EXCHANGE COMMISSION
 6

 7                                                 /s/ Marc J. Fagel            _
                                                   Marc J. Fagel
 8                                                 GIBSON, DUNN & CRUTCHER
                                                   555 Mission Street, Suite 3000
 9                                                 San Francisco, CA 94105
10                                                 Attorney for Defendants
                                                   Michael B. Rothenberg and Rothenberg Ventures LLC
11

12

13

14                                      CASE MANAGEMENT ORDER
15   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved as the
16   Case Management Order for this case and all parties shall comply with its provisions.
17

18

19   IT IS SO ORDERED.
20   Dated:
                                                   Hon. Jon S. Tigar
21

22

23

24

25

26

27

28


     JOINT CASE MANAGEMENT                                                     SEC V. ROTHENBERG, ET AL.
     CONFERENCE STATEMENT
                                                   10                        CASE NO. 3:18-CV-05080-JST
